243 Md. 693 (1966)
221 A.2d 907
FRALEY
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 47, September Term, 1965.]
Court of Appeals of Maryland.
Decided July 26, 1966.
Before PRESCOTT, C.J., and HAMMOND, HORNEY, MARBURY, OPPENHEIMER, BARNES and McWILLIAMS, JJ.
PER CURIAM:
George B. Fraley, Jr. seeks leave to appeal from an order finding him to be a defective delinquent. Following a conviction of armed robbery, Fraley was found to be a defective delinquent by a jury in the Circuit Court for Frederick County, Judge Robert E. Clapp, Jr. presiding. At his trial Fraley was represented by court-appointed counsel. In his defective delinquency hearing, Fraley was represented by counsel and was examined, at State expense, by a psychiatrist of his own choice. Counsel was also appointed to represent Fraley in this application pursuant to Maryland Rule 894 a2(b). He contends that he was denied his constitutional rights and that the verdict of the jury was against the weight of the evidence.
A bald allegation of a denial of constitutional rights is not a ground for appeal, Ellis v. Warden, 241 Md. 176, 215 A.2d 836 (1966); Slater v. Warden, 233 Md. 609, 195 A.2d 675 (1963) and cases therein cited. The constitutionality of defective delinquency proceedings has recently been reaffirmed in Director v. Daniels, 243 Md. 16.
Nor is the contention that the verdict is against the weight of the evidence a ground for appeal. Ellis, supra; Colbert v. Director, 234 Md. 639, 199 A.2d 801 (1964) and cases therein cited. See also Johns v. Director, 239 Md. 411, 211 A.2d 751 (1965).
Application denied.